PER CURIAM.
The Florida Bar’s Appellate Court Rules Committee (Committee) has filed an out-of-cycle report asking the Court to clarify the language of Florida Rule of Appellate Procedure 9.110(n) (Appeal Proceedings to Review Final Orders of Lower Tribunals and Orders Granting New Trial in Jury and Non-Jury Cases; Exception; Appeal of Final Order Dismissing Petition for Judicial Waiver of Parental Notice of Termination of Pregnancy). See Fla. R. Jud. Admin. 2.140(e). We have jurisdiction, see art. V, § 2(a), Fla. Const., and clarify the language of the rule, as reflected in the appendix to this opinion.
This clarification is necessary because amendments to rule 9.110(n) that were made in In re Amendments to Florida Rule of Appellate Procedure 9.110, 84 So.3d 224, 225 (Fla.2012) (No. SC11-2372), were inadvertently omitted from the rule as amended in our opinion in case number *928SC11-399. See In re Amends. to Fla. Rules of Civ. Pro., Fla. Rules of Jud. Admin., Fla. Rules of Crim. Pro., Fla. Probate Rules, Fla. Small Claims Rules, Fla. Rules of Juv. Pro., Fla. Rules of App. Pro. & Fla. Family Law Rules of Pro.-Electronic Filing, 102 So.3d 451, 481 (Fla.2012).
Accordingly, we clarify Florida Rule of Appellate Procedure 9.110(n), as reflected in the appendix to this opinion. Language that was inadvertently omitted from the rule in Case No. SC11-399 is underscored. Language that was inadvertently included in the rule is struck through. The clarified language is effective, nunc pro tunc, March 1, 2012, the date the amendments in Case No. SC11-2372 became effective.
It is so ordered.
POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, LABARGA, and PERRY, JJ., concur.
APPENDIX
RULE 9.110. APPEAL PROCEEDINGS TO REVIEW FINAL ORDERS OF LOWER TRIBUNALS AND ORDERS GRANTING NEW TRIAL IN JURY AND NON-JURY CASES
(a)-(m) [No Change]
(n) Exception; Appeal of Final Order Dismissing Petition for Judicial Waiver of Parental Notice of Termination of Pregnancy. If an unmarried minor or another person on her behalf appeals an order dismissing a petition for judicial waiver of parental notice of termination of pregnancy, the clerk of the lower tribunal shall prepare and electronically transmit the record as described in rule 9.200(d) within 2 days from the filing of the notice of appeal. The district court of appeal shall render its decision on the appeal as expeditiously as possible and no later than 10 days from the filing- of the notice -of appea!7 days from the transmittal of the record. Briefs or oral argument may be ordered at the discretion of the district court of appeal. The minor may move for leave to file a brief and may request oral argument. If no decision is rendered within the foregoing time period, the order shall be deemed reversed, the petition shall be deemed granted, and the clerk shall place a certificate to this effect in the file and provide the minor with a certified copy of the certificate. The appeal and all proceedings thereon shall be confidential so that the minor shall remain anonymous. The file shall remain sealed unless otherwise ordered by the court. Should the dismissal of the petition be reversed on appeal, the clerk shall furnish the petitioner with a certified copy of the decision or the clerk’s certificate for delivery to the minor’s physician. No filing fee shall be required for any part of an appeal of the dismissal of a petition for a waiver of parental notice of termination of pregnancy-
Committee Notes
[No Change]
Court Commentary
[No Change]